On the court’s own motion, the court’s memorandum decision and order dated June 13, 1966 are amended so as to show therein that the concurrence by Mr. Justice Rabin in reversal of the judgment and in ordering a new trial is not upon the memorandum in said' decision but upon the following memorandum: I concur for reversal on the sole ground that the landlord’s promise to make repairs to this two-family dwelling tendered a question of fact as to whether he reserved such a measure of control as permitted him to make necessary repairs, and excluded the notion that the tenant accepted exclusive and complete' control of the apartment demised (Antonsen v. Bay Ridge Sav. Bank, 292 N. Y. 143, *591146). I do not subscribe to the view that the premises were part o£ a multiple dwelling. Nor do I agree that a nuisance, actionable under the Administrative Code, was established. On these subject matters, my views are those of the dissenting opinion. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.